Title: To Alexander Hamilton from Benjamin Lincoln, 25 August 1790
From: Lincoln, Benjamin
To: Hamilton, Alexander


Boston 25 August 1790.
Sir

Sometime since, a Cargo of Sugars were imported into this Town, among them, were two or three tons of the worst kind, indeed it could hardly be called Sugar; it sold for about 2/5ths of what the remainder of the Cargo sold for, can any allowance be made on account of the duty?
The British Consul arrived here a few days since, with his family, he has brought a quantity of household furniture. By a resolve of Congress, Consuls are not entitled to any peculiar advantages respecting the Duties on the articles they import. Is there any Law now in being which will justify me should I deliver the Furniture, without securing the Duties? I wish you would favour me with your ideas and direction on the subject.
I have the honour of being Sir, with perfect esteem   your obedient servant.
The honourable Secretary of the Treasury
